U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 000-33933 EXPLORE ANYWHERE HOLDING CORP. (Exact name of registrant as specified in its charter) Nevada 88-0319470 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1 Tara Boulevard, Suite 200, Nashua, NH (Address of principal executive offices) (Zip Code) (877) 539-5644 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act) Yes ¨No x Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.At May 14, 2013 the registrant had outstanding 21,073,750 shares of common stock, $0.001 par value per share. EXPLORE ANYWHERE HOLDING CORP FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2013 (Unaudited) andDecember 31, 2012 3 Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, 2013 and 2012 4 Consolidated Statement of Stockholders' Equity (Unaudited) For the Three Months Ended March 31, 2013 and the Year Ended December 31, 2012 5 Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, 2013 and 2012 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits 19 Signatures 20 2 Item 1.Financial Statements. Explore Anywhere Holdings Corp. Consolidated Balance Sheets March 31, December 31, (Unaudited) Assets Current Assets Cash $ $ Other current assets (Note B) Total current assets Fixed assets (Note C) Accumulated depreciation ) ) Net fixed assets Total assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable & accrued expenses (Note D) $ $ Deferred revenue Accrued interest payable (Note E) Promissory notes (Note E) Convertible promissory notes (Note E) Total Current Liabilities Stockholders' Deficit (Note F) Common stock, $0.001 par value 100,000,000 shares authorized; issued and outstanding 20,923,750 at March 31, 2013 and December 31, 2012. Additional-paid-in-capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements 3 Explore Anywhere Holdings Corp. Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, 2013 and 2012 Three Months Ended March 31, Revenue $ $ Operating expenses General and administrative Sales and marketing Research and development Total operating expenses Loss from operations ) ) Other Income and (Expense) Interest expense ) ) Other income - 38 Total other income and expense ) ) Earnings before taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net (loss) per common share basic $ ) $ ) Weighted average common shares outstanding basic The accompanying notes are an integral part of these financial statements 4 Explore Anywhere Holdings Corp. Consolidated Statement of Stockholders' Deficit For the Three Months Ended March 31, 2013 (Unaudited) and the Year Ended December 31, 2012 Additional Total Common Stock paid-in Accumulated Stockholders' Shares Amount Capital Deficit Deficit Balance, December 31, 2011 $ $ $ ) $ ) Convertible promissory notes converted to common stock Issuance of common stock to Bryan Hammond, President - Cancelation of 14,000,000 shares of common stock ) ) - Net Income (Loss) ) ) Balance, December 31, 2012 $ $ $ ) $ ) Net Income (Loss) ) ) Balance, March 31, 2013 $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements 5 Explore Anywhere Holdings Corp. Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, 2013 and 2012 Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) by operating activities: Depreciation Interest expense - amortization of debt discount - Changes in operating accounts: Other current assets ) - Accounts payable Accrued interest Deferred revenue CASH USED BY OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of furniture and equipment - - CASH PROVIDED BY INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from promissory notes Proceeds from convertible promissory notes - CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH CASH, beginning of period CASH, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID DURING THE YEAR FOR: Taxes paid $
